DETAILED ACTION
Claims 11-16 and 22-35 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 11-16 in the reply filed on 8/16/2022 is acknowledged. Claims 1-10 and 17-21 have been canceled, and claims 22-35 have been added.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 11-16 and 22-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 11-16 and 22-35, under Step 2A claims 11-16 and 22-35 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 11 as representative, claim 11 recites: A method comprising: connecting, by a merchant device of a merchant and at a certain merchant location of the merchant, with an onboard vehicle device of a vehicle while in proximity of the certain merchant location, the connecting for obtaining a user identifier of a first user of the vehicle; determining, based on the user identifier, a transaction processing restriction for transactions of the first user with the merchant; receiving, from the onboard vehicle device, a request for a transaction with the merchant; and in response to receiving the transaction, processing the transaction based on the transaction processing restriction.
    

                The above limitations that set forth a procedure for organizing human activity, such as by performing commercial interactions including marketing activity and business relations. This is because the claim recites the steps performed in order to determine an identity of a user. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. Claim 11 recites additional elements, including a merchant device and an onboard vehicle device. 
These additional elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 11 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as computers or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 11 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Taken individually or as a whole the additional elements of claim 11 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
In view of the above, representative claim 11 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 
Dependent claims 12-16 recite limitations which are similarly directed to and elaborate on the judicial exception (abstract idea) of claim 11. Thus, each of claims 12-16 are held to recite a judicial exception under Step 2A (prong 1) for at least similar reasons as discussed above. 
Furthermore, claims 12-16 do not set forth further additional elements. Considered both individually and as a whole, claims 12-16 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Lastly, under step 2B, dependent claims 12-16 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Claims 22-35 are parallel, i.e. recite similar concepts and elements, to claims 11-16, analyzed above, and the same rationale is applied.
In view of the above, claims 11-16 and 22-35 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-16 and 22-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gaddam et al., US PG Pub 2015/0058224 A1 (hereafter “Gaddam”).
	
Regarding claim 11, Gaddam discloses a method comprising: 
connecting, by a merchant device of a merchant and at a certain merchant location of the merchant, with an onboard vehicle device of a vehicle while in proximity of the certain merchant location, the connecting for obtaining a user identifier of a first user of the vehicle (¶¶0041, 0048-0057, and 0078); 
determining, based on the user identifier, a transaction processing restriction for transactions of the first user with the merchant (¶¶0054-0059); 
receiving, from the onboard vehicle device, a request for a transaction with the merchant (¶¶0025, 0029-0030, 0038, and 0047-0051); and 
in response to receiving the transaction, processing the transaction based on the transaction processing restriction (¶¶0059-0061).

Regarding claim 12, Gaddam discloses the method of claim 11, wherein the merchant device obtains the user identifier of the first user of the vehicle based on verifying identity information of the first user using a communication from the onboard vehicle device (¶¶0017-0019 and 0038-0046).

Regarding claim 13, Gaddam discloses the method of claim 11, wherein processing the transaction comprises preventing completion of the transaction based on the transaction processing restriction (¶¶0054, 0057, and 0059).

Regarding claim 14, Gaddam discloses the method of claim 11, wherein the transaction processing restriction comprises a purchase restriction for an item, and wherein the item comprises one of a fuel rating type, a maintenance item, or a food item (¶¶0003 and 0050).

Regarding claim 15, Gaddam discloses the method of claim 11, wherein the determining the transaction processing restriction comprises obtaining the transaction processing restriction from a payment provider server based on the vehicle, the merchant, and the user identifier (¶¶0054-0059).

Regarding claim 16, Gaddam discloses the method of claim 11, further comprising: communicating the transaction processing restriction to the onboard vehicle device for display (¶¶0046 and 0054-0059).

Regarding claims 22-35, all of the limitations in claims 22-35 are closely parallel to the limitations of method claims 11-16, analyzed above, and are rejected on the same bases.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Uhler, US PG Pub 2012/0294238 A1, teaches a method for automated VIN acquisition and close proximity VIN verification.
Paul et al., US PG Pub 2012/0155712 A1, teaches a method for automatic license plate recognition using adaptive feature set.
Non-patent literature Halevi, Tzipora, et al. teaches secure proximity detection for NFC devices based on ambient sensor data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625